DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and the abstract of the specification, in the submission dated 4/29/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, “a substrate comprising a surrounding wall forming an inner cavity of the substrate and an extension wall extending from the surrounding wall into the inner cavity of the substrate, the substrate is integrally molded.”
The Examiner respectfully disagrees.  “Integral” is defined as “formed as a unit with another part” and “composed of constituent parts.”  As previously noted, Kobayashi discloses a substrate (4, filter frame) comprising a surrounding wall forming an inner cavity of the substrate and an extension wall (filter holding ring 3) extending from the surrounding wall into the inner cavity of the substrate (see figure 5); the substrate is integrally molded (i.e. the filter frame is formed as one piece) [0069-0072].  The substrate including the filter frame 4 and holding ring 3 is integrally formed as it is “formed as a unit with another part” and “composed of constituent parts.”  
Applicants additionally argue that “the filter holding ring 3 of Kobayashi is not part of the filter frame 4 of Kobayashi.”  The Examiner respectfully notes that the claims as currently presented do not require that the elements are formed of a single element.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the substrate is formed of a single element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim requires that the substrate is integrally molded.  The substrate elements of Kobayashi are integrally formed since they are formed as one piece.
Further, “molded” is considered to be a product by process limitation.  The preceding claim is a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2016/0091778).
Consider claim 1, Kobayashi discloses (e.g. figure 5) a filter assembly, comprising:
a substrate (4, filter frame) comprising a surrounding wall forming an inner cavity of the substrate and an extension wall (filter holding ring 3) extending from the surrounding wall into the inner cavity of the substrate (see figure 5);
a filter (2, optical filter is mounted via various intermediaries) mounted on the substrate; and
a spacer (21, front abutment) fixed to a bottom surface of the extension wall;
wherein the extension wall forms a receiving cavity (see figure 5) for receiving the filter, the filter is received in the receiving cavity, and a bottom portion (i.e. left side as depicted in figure 5) of the filter is fixed to the spacer, a glue-receiving groove (46, adhesive injection hole) is formed between a side surface of the filter and a side surface of the extension wall, and glue (47, adhesive) is provided in the glue-receiving groove to bond the filter with the extension wall [0069-0072], the substrate is integrally molded (i.e. the filter frame is formed as one piece) [0069-0072].
The preceding claim is a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Consider claim 2, Kobayashi discloses (e.g. figure 5) a filter assembly, wherein the glue-receiving groove is a wedge-shaped groove (see figure 5, the adhesive injection hole 46 is wedge shaped) [0069-0072].
Consider claim 3, Kobayashi discloses (e.g. figure 5) a filter assembly, wherein the side surface of the extension wall extends from a top surface of the extension wall to the bottom surface of the extension wall in a direction gradually approaching the filter (22, rear abutment) [0069-0072].
Consider claim 4, Kobayashi discloses (e.g. figure 5) a filter assembly, wherein the glue-receiving groove is provided along a periphery of the filter (the groove is along the outer perimeter) [0069-0072].
Consider claim 5, Kobayashi discloses (e.g. figure 5) a filter assembly, wherein the filter and the extension wall divide the inner cavity of the substrate into a first inner cavity and a second inner cavity, and the spacer is provided in the second inner cavity (see figure 5, the filter holding ring divides the inner cavity of the filter frame 4 into two cavities and the front abutment 21 is in the second inner cavity) [0069-0072].
Consider claim 6, Kobayashi discloses (e.g. figure 5) a filter assembly, wherein an opening size of the first inner cavity is smaller than that of the second inner cavity (see figure 5, the rear part is narrower than the front part) [0069-0072].
Consider claim 8, Kobayashi discloses (e.g. figure 5) an optical camera device comprising the filter assembly as described in claim 1 (the filter is used in a camera as a camera filter frame) [abstract, 0069-0072].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872